 

Exhibit 10.1

650 townsend street and 699 eighth Street
san francisco, california

AGREEMENT OF PURCHASE AND SALE

This Agreement, dated as of May 24, 2019, is between BIG DOG HOLDINGS LLC, a
Delaware limited liability company (“Seller”), and BCP-CG 650 Property LLC, a
Delaware limited liability company (“Buyer”).

RECITALS:

This Agreement is entered into on the basis of the following facts,
understandings and intentions of the parties:

A.

Seller is the owner of that certain real property located in the City and County
of San Francisco, State of California, commonly known as 650 Townsend Street and
699 Eighth Street and more particularly described in Exhibit A attached hereto
(the “Real Property”).

B.

Buyer desires to purchase the Property (as defined in Section 1.1 below) from
Seller and Seller desires to sell the Property to Buyer, upon the terms and
conditions stated in this Agreement.

C.

Concurrently with Closing (as defined in Section 1.2(b)(4) below), Buyer will
lease to Seller’s parent corporation, Zynga Inc., a Delaware corporation
(“Zynga”) and Zynga will lease from Buyer, a portion of the Improvements (as
defined in Section 1.1(a) below) the “Zynga Lease Premises”) pursuant to the
terms and conditions of that certain Office Lease between Buyer, as landlord,
and Seller, as tenant, which will be dated and effective as of the Closing Date
(as defined in Section 8.2 below), a copy of which is attached hereto as Exhibit
L (the “Zynga Lease”, and Exhibit L is referred to herein as the “Zynga Lease
Form”).

D.

In order to effectuate the foregoing, Seller and Buyer desire to enter into this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants of the parties herein
contained and other valuable consideration, the parties hereby agree as follows:

Certain portions of this document have been omitted pursuant to Item 601(b)(10)
of Regulation S‑K and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The marked information has been omitted
because it is (i) not material and (ii) would likely cause competitive harm to
the registrant if publicly disclosed. The registrant hereby undertakes to
provide further information regarding such marked information to the Commission
upon request.

--------------------------------------------------------------------------------

 

ARTICLE I

PURCHASE AND SALE OF PROPERTY

Section 1.1Sale.

Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms, covenants and conditions set forth herein, all of Seller’s
right, title and interest in and to the following property (collectively, the
“Property”):

(a)Real Property.  That certain real property commonly known as 650 Townsend
Street and 699 Eighth Street in the City of San Francisco, State of California,
as more particularly described in Exhibit A attached hereto and made a part
hereof (the “Land”), together with (1) all improvements located thereon (the
“Improvements”), (2) all rights, benefits, privileges, easements, tenements,
hereditaments, rights-of-way and other appurtenances thereon or in any way
appertaining thereto, including all mineral rights, development rights, air and
water rights, and (3) all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining such Land (collectively, the
“Real Property”);

(b)Leases.  All of the landlord’s interest in and to all of the Leases (as
defined in Section 2.1(b) below) of the Real Property, including Leases entered
into after the date of this Agreement as permitted by this Agreement except for
the Excluded Rights;

(c)Tangible Personal Property.  All of the equipment, machinery, furniture,
furnishings, supplies and other tangible personal property, if any, owned by
Seller and now or hereafter located on and used exclusively in the operation,
ownership or maintenance of the Real Property (collectively, the “Tangible
Personal Property”), but specifically excluding from the Tangible Personal
Property (1) any items of personal property owned by tenants of the Property,
(2) any items of personal property not owned by Seller and located in Seller’s
property management office, if any, located on the Real Property, (3) any items
of personal property owned by third parties and leased to Seller, (4)
proprietary computer software, systems and equipment and related licenses used
in connection with the operation or management of the Property, (5) all personal
property and trade fixtures owned by Seller or Zynga and located in the Zynga
Lease Premises, including, without limitation, equipment, furniture,
decorations, art and trade fixtures, and (6) all items of personal property
described on Exhibit J to be attached hereto prior to Closing and made a part
hereof, provided that such Exhibit J shall (i) not include any personal property
that is fitness center equipment, engineering equipment or theater equipment
used for operating the theater, and (ii) shall be prepared by Seller and be
reasonably approved by Buyer.  Seller shall provide to Buyer a proposed list of
excluded personal property to be attached as Exhibit J within thirty (30) days
of the Effective Date.  Buyer shall respond to Seller’s request for approval of
the proposed list of excluded personal property within five (5) days after the
receipt of such list.  Seller shall provide to Buyer any list which is in
Seller’s possession of such Tangible Personal Property, if any, on the Effective
Date; and

(d)Intangible Personal Property.  To the extent assignable at no cost to Seller,
all intangible personal property, if any, owned by Seller and related to the
Real Property and the Improvements, including, without limitation: any plans and
specifications and other architectural

2

--------------------------------------------------------------------------------

 

and engineering drawings for the Improvements; any warranties; any domain names,
website addresses and phone numbers for the operation of the Property; any
Service Contracts (as defined in Section 2.1 below) and other contract rights
related to the Property (but only to the extent Seller’s obligations thereunder
are expressly assumed by Buyer pursuant to the Assignment of Leases as defined
in Section 8.3 below), but specifically excluding all Service Contracts
described on Exhibit K attached hereto and made a part hereof (the “Excluded
Service Contracts”); and any governmental permits, approvals and licenses
(including any pending applications) (collectively, the “Intangible Personal
Property”).  Notwithstanding anything to the contrary contained herein, there
shall be excluded from the assignment of any rights of Seller under any Leases
or other Intangible Personal Property (i) any rights of Seller against third
parties including, without limitation, tenants, with respect to the period prior
to Closing, (ii) except to the extent Seller receives a credit therefor at
Closing, the rights of Seller to rents and other payments from tenants and other
third parties prior to the Closing Date in accordance with the provisions of
Section 8.5 below governing the same, and (iii) any and all rights of Seller,
Zynga and their affiliates to intellectual property, trade names, trademarks,
patents, logos, or any other intangible property of any kind whatsoever other
than the Intangible Personal Property, including without limitation the names
“Zynga” and any derivatives thereof and “Big Dog Holdings LLC” and any
derivatives thereof (collectively, the “Excluded Rights”).

Section 1.2Purchase Price.

(a)The purchase price of the Property is Six Hundred Two Million, Six Hundred
Seventy-Nine Thousand, and Five Hundred Ninety-Eight Dollars ($602,679,598) (the
“Purchase Price”).  

(b)The Purchase Price shall be paid as follows:

(1)Within one (1) business day after the Effective Date, Buyer shall deposit in
escrow with First American Title Insurance Company, 1737 North First Street,
Suite 500, San Jose, CA 95112, Attention: [***] (the “Title Company”) cash or
other immediately available funds in an amount equal Twenty-Five Million Dollars
($25,000,000) (the “Deposit”). If Buyer fails to deposit the Deposit in escrow
on the Effective Date, (i) Seller shall have the remedies provided for in this
Section below, and (ii) this Agreement shall automatically terminate, and
neither party shall have any further rights or obligations hereunder except as
provided in this Section and Sections 6.1, 9.3, 9.5 and 9.9.

(2)The Deposit shall be considered fully earned by Seller as consideration for
entering into the Agreement and shall be nonrefundable except as otherwise
expressly provided herein.

(3)At the same time as the Deposit is provided to Title Company, Buyer shall
deliver to Seller in cash the sum of One Hundred Dollars ($100.00) (the
“Independent Contract Consideration”) which amount has been bargained for and
agreed to as consideration for Buyer’s exclusive right to purchase the Property,
and for Seller’s execution and delivery of this Agreement.  Notwithstanding
anything to the contrary contained herein, the Independent Contract
Consideration is in addition to and independent of all other consideration
provided in this Agreement, and is nonrefundable in all events.

3

--------------------------------------------------------------------------------

 

The Deposit shall be held in an interest bearing account and all interest
thereon, less investment fees, if any, shall be deemed a part of the
Deposit.  If the sale of the Property as contemplated hereunder is consummated,
then the Deposit shall be paid to Seller at the Closing (as defined in Section
1.2(b)(4) below) and credited against the Purchase Price.  If the sale of the
Property is not consummated due to Seller’s default, then Buyer may elect, as
Buyer’s sole and exclusive remedy, EITHER TO: (1) terminate this Agreement and
receive a refund of the Deposit, in which event neither party shall have any
further rights or obligations hereunder except as provided in Sections 6.1, 9.3,
9.5 and 9.9 below, or (2) enforce specific performance of this Agreement,
including without limitation, CAUSING SELLER’S PARENT COMPANY, ZYNGA INC., TO
SIGN THE Zynga Lease.  SELLER REPRESENTS AND WARRANTS THAT IT HAS THE AUTHORITY
TO CAUSE ZYNGA INC. TO SIGN THE ZYNGA LEASE.   IF the sale of the property is
not consummated solely due to seller’s default BY selling the property to a
third party and buyer elects to receive a refund of the deposit pursuant to
subclause (1), then buyer shall also receive a reimbursement from seller for ONE
HUNDRED FIFTY PERCENT (150%) OF BUYER’S, REASONABLE, ACTUAL, DOCUMENTED
OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH THIS AGREEMENT UP TO A MAXIMUM
REIMBUSRMENT AMOUNT EQUAL TO SEVEN HUNDRED THOUSAND dOLLARS ($700,000). Buyer
shall not have any other rights or remedies hereunder as a result of any default
by Seller prior to Closing, and Buyer hereby waives any other such remedy as a
result of a default hereunder by Seller.  IF THE SALE IS NOT CONSUMMATED DUE TO
ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL, AS ITS SOLE AND EXCLUSIVE
REMEDY, RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES.  IF BUYER DOES NOT TIMELY
DELIVER THE DEPOSIT PURSUANT TO SECTION 1.2(B)(1) AND THE SALE IS NOT
CONSUMMATED, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY, SHALL BE ENTITIED TO
DAMAGES IN THE AMOUNT OF THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE
AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE
THIS SALE DUE TO BUYER’S DEFAULT PRIOR TO CLOSING, INCLUDING WITHOUT LIMTATION
BUYER’S DEFAULT IN TIMELY DELIVERING THE DEPOSIT PURSUANT TO SECTION 1.2(B)(1),
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.  AFTER NEGOTIATION,
THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE
DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF
THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.  BY PLACING THEIR INITIALS
BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE
ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT
THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION.  THE FOREGOING LIMITATIONS OF REMEDIES FOR SELLER AND BUYER ARE NOT
INTENDED TO LIMIT EITHER PARTY’S APPLICBALE OBLIGATIONS UNDER SECTIONS 6.1, 9.3,
9.5 AND 9.9.

INITIALS:

 

SELLER

/s/ GG

 

BUYER

/s/ CM

 

(4)The balance of the Purchase Price (plus or minus the prorations pursuant to
Section 8.5 hereof) shall be paid to Seller in cash or by wire transfer of other
immediately available funds at the consummation of the purchase and sale
contemplated hereunder (the “Closing”).

ARTICLE II

CONDITIONS

Section 2.1Buyer’s Conditions Precedent.

Subject to the provisions of Section 9.3 hereof, Seller has provided and/or
shall provide Buyer and its consultants and other agents and representatives
with access to the Property to perform Buyer’s inspections and review and
determine the present condition of the Property.  Seller has delivered or made
available to Buyer at Seller’s offices or at the Real Property or on a website,
and has delivered or made available to Buyer at Seller’s offices or at the Real
Property or on a website, copies of all Due Diligence Materials (as defined in
Section 2.2 below) in Seller’s possession, except as otherwise specifically
provided herein.  Notwithstanding anything to the contrary contained herein, the
Due Diligence Materials shall expressly exclude (i) those portions of the Due
Diligence Materials that would disclose Seller’s cost of acquisition of the Real
Property, or cost of construction of the Improvements and related soft costs, or
any estimates of costs to repair, replace, remediate or maintain the Real
Property, (ii) any reports, presentations, summaries and the like prepared for
any of Seller’s boards, committees, partners or investors in connection with its
consideration of the acquisition of the Real Property, construction of the
Improvements or sale of the Property, (iii) any proposals, letters of intent,
draft contracts or the like prepared by or for other prospective purchasers of
the Property or any part thereof, (iv) Seller’s internal memoranda,
attorney-client privileged materials, appraisals, structural or physical
inspection reports, and (v) any information which is the subject of a
confidentiality agreement between Seller and a third party (the items described
in clauses (i), (ii) (iii), (iv) and (v) being collectively referred to as the
“Confidential Information”).  Buyer has reviewed and hereby approves of the
following:  

(a)Title to the Property and survey matters (subject to Section 4.1 below).

(b)The Due Diligence Materials, including, but not limited to, tenant leases,
any guaranties thereof and any other occupancy agreements, and all amendments
and modifications thereof (collectively, the “Leases”) affecting the Property,
and of all contracts pertaining to the operation of the Property, including all
management, leasing, service and maintenance agreements, and equipment leases
(collectively, the “Service Contracts”).  

(c)The physical condition of the Property.  

4

--------------------------------------------------------------------------------

 

(d)The zoning, land use, building, environmental and other statutes, rules, or
regulations applicable to the Property.  

(e)The tenant correspondence files, operating statements and books and records
pertaining to the operation of the Property in each case for each of the three
(3) most recent years during which the Property has been owned by Seller and for
the current year (to the extent available), current real estate tax bills, any
warranties, licenses, permits, certificates of occupancy, plans and
specifications, and any current rent roll, current accounts receivable schedule
and list of Tangible Personal Property in such form as Seller shall have in its
possession for the Property, and other agreements or documents pertaining to the
Property which will be binding on Buyer after Closing.

(f)The Zynga Lease in the form attached hereto as Exhibit L and made a part
hereof.

(g)Any other matters Buyer deems relevant to the Property.

Section 2.2Approval of Due Diligence.

Buyer hereby approves the Property and all of the matters described in Sections
2.1(a)-(h) above (subject to the provisions of Section 4.1 below as to title and
survey matters), including, without limitation, all documents, Service Contracts
and other contracts, agreements, Leases, Initial Plans, the Cost of
Improvements, the Zynga Lease in the form attached hereto as Exhibit L, and
reports and other items and materials related to the Property prepared by or on
behalf of Buyer or in Buyer’s possession or delivered to Buyer through May 23,
2019, on that certain data site located at [***] (collectively, the “Due
Diligence Materials”). The Deposit is nonrefundable except as otherwise
expressly provided herein.

ARTICLE III

BUYER’S EXAMINATION

Section 3.1Representations and Warranties of Seller.

Subject to the disclosures contained in Schedule 1 attached hereto and made a
part hereof (the “Disclosure Items”) and matters contained in the Due Diligence
Materials, Seller hereby makes the following representations and warranties with
respect to the Property.  Notwithstanding anything to the contrary contained
herein or in any document delivered in connection herewith, Seller shall have no
liability to Purchaser with respect to the content of the Disclosure Items.

(a)Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.  

5

--------------------------------------------------------------------------------

 

(b)Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations.  

(c)Subject to the provisions of Section 9.17 below, (i) this Agreement has been,
and all documents executed by Seller which are to be delivered to Buyer at
Closing will be, duly authorized, executed and delivered by Seller, and (ii)
this Agreement does not and such other documents will not violate any provision
of any agreement or judicial order to which Seller is a party or to which Seller
or the Property is subject.

(d)Seller has been duly organized, is validly existing, and is in good standing
in the state in which it was formed, and, if so required to, is qualified to do
business in the state in which the Real Property is located.  

(e)(A) The only Leases in force for the Property are set forth in a tenant list
attached hereto as Exhibit B and made a part hereof, and Seller has received no
written notice of any default by Seller with respect to such Leases which has
not been cured. (B) (i) Seller has delivered to Buyer a true and complete list
of the Leases, (ii) Seller has delivered to Buyer a true and complete list of
any security deposits made by each tenant which has not been applied, (iii) no
rent has been paid more than one (1) month in advance of its due date, (iv) all
tenant improvement work to be constructed by Seller pursuant to a Lease has been
constructed, (v) there are no unpaid Leasing Costs with respect to the current
terms of any Leases except as set forth on the attached Exhibit M and Exhibit
M-1, and (vi) there are no pending audits initiated by any tenant in writing
under the Leases with respect to operating expenses or other charges under the
Leases.

(f)The only Service Contracts in effect for the Property are set forth in a list
of Service Contracts attached hereto as Exhibit G and made a part hereof. To the
best of Seller’s knowledge, the copy of each Service Contract delivered to Buyer
is true and complete. Seller has received no written notice of any default by
Seller with respect to such Service Contracts which has not been cured.

(g)Except as set forth on Schedule 1, Seller has received no written notice of
any litigation or governmental or condemnation proceeding (including, but not
limited to any condemnation proceeding) pending with respect to the Property, or
with respect to Seller which impairs Seller’s ability to perform its obligations
under this Agreement, except for any personal injury or property damage action
for which there is adequate insurance coverage.

(h)Seller has received no written notice from any governmental authority of any
violation of any law applicable to the Property (including, without limitation,
any Environmental Law as defined in Section 3.6(a)(2) below) that has not been
corrected.

(i)Seller is in compliance with the requirements of Executive Order No. 13224,
66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“OFAC Laws”).

6

--------------------------------------------------------------------------------

 

(j)There are no employees of the Property for which Buyer shall have liability
past Closing.

(k)Seller has not granted any option or right of first refusal or first
opportunity to any party to acquire any fee or ground leasehold interest in any
portion of the Property.

(l)There are no outstanding tax appeals with respect to the Property.

(m)There are no brokerage fees or commissions due and payable by Seller in
connection with the leasing of space at the Property, except as set forth on
Exhibit M attached hereto and made a part hereof.

(n)There are no collective bargaining agreements with respect to the Property
except as set forth on Schedule 1.  

(m)Seller has paid all parking taxes due and payable to the City and County of
San Francisco with respect to the Property through April 30, 2019.

Each of the representations and warranties of Seller contained in this Section
3.1:  (1) shall be true in all material respects as of the date of Closing,
except that any updates to the representations and warranties of Seller in
Section 3.1(e)(B) due to factual changes occurring after the Effective Date
shall not give Buyer the right to terminate this Agreement under Section 3.2,
subject in each case to (x) any Exception Matters (as defined in Section 3.2
below), (y) the Disclosure Items, and (z) other matters expressly permitted in
this Agreement or otherwise specifically approved in writing; and (2) shall
survive the Closing as provided in Section 3.3 below.  

Section 3.2No Liability for Exception Matters.

As used herein, the term “Exception Matter” shall refer to a matter which would
make a representation or warranty of Seller contained in this Agreement untrue
or incorrect and which is disclosed to Buyer in the Due Diligence Materials or
the Disclosure Items, or is otherwise actually known to Buyer before the
Closing, including, without limitation, matters disclosed in any tenant estoppel
certificate or from interviews with tenants, property managers or any other
person.  If Buyer first obtains actual knowledge of any Material Exception
Matter, as such term is defined below, after the Effective Date and prior to
Closing and such Exception Matter was not contained in the Due Diligence
Materials or the Disclosure Items, Buyer’s sole remedy shall be to terminate
this Agreement on the basis thereof, upon written notice to Seller within the
earlier of (a) ten (10) business days following Buyer’s discovery of such
Exception Matter or (b) the Closing, which ever occurs first, in which event the
Deposit shall be promptly returned to Buyer, unless within five (5) business
days after receipt of such notice or by the Closing, as the case may be, Seller
notifies Buyer in writing that it elects to attempt to cure or remedy such
Exception Matter, in which event there shall be no return of the Deposit unless
and until Seller is unable to so cure or remedy within the time period set forth
below. Seller shall be entitled to extend the Closing Date (as defined in
Section 8.2 below) for up to fifteen (15) business days in order to attempt to
cure or remedy any Exception Matter.  Buyer’s failure to give notice within ten
(10) business days after it has obtained knowledge of a Material Exception
Matter shall be deemed a waiver by Buyer of such Exception Matter.  Seller shall
have no obligation to cure or remedy any Exception Matter, even if Seller has
notified Buyer of Seller’s election to attempt to cure or remedy any Exception

7

--------------------------------------------------------------------------------

 

Matter (except as specifically provided in Section 4.1(c) hereof), and, subject
to Buyer’s right to terminate this Agreement as set forth above, Seller shall
have no liability whatsoever to Buyer with respect to any Exception
Matters.  Upon any termination of this Agreement, neither party shall have any
further rights nor obligations hereunder, except as provided in Sections 6.1,
9.3, 9.5 and 9.9.  If Buyer obtains actual knowledge of any Exception Matter
before the Closing, but nonetheless elects (or is deemed to have elected) to
proceed with the acquisition of the Property or is obligated to proceed with the
acquisition of the Property, Seller shall have no liability with respect to such
Exception Matter, notwithstanding any contrary provision, covenant,
representation or warranty contained in this Agreement or in any Other Documents
(as defined in Section 9.18 below).  As used in this Section 3.2, the term
“Material Exception Matter” shall mean an Exception Matter that would have a
negative impact on the value of the Property in excess of One Million Dollars
($1,000,000), in the aggregate with all other Exception Matters.  

Section 3.3Survival of Seller’s Representations and Warranties of Sale.

The representations and warranties of Seller contained herein or in any Other
Documents shall survive for a period of six (6) months after the Closing.  Any
claim which Buyer may have against Seller for a breach of any such
representation or warranty, whether such breach is known or unknown, which is
not specifically asserted by written notice to Seller within such six (6) month
period shall not be valid or effective, and Seller shall have no liability with
respect thereto.  Throughout the six (6) month period described in this Section,
Seller shall maintain its legal existence and a net worth (as defined as assets
minus liabilities) equal to at least one percent (1%) of the Purchase Price.

Section 3.4Seller’s Knowledge.

For purposes of this Agreement and any document delivered at Closing, whenever
the phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or
words of similar import are used, they shall be deemed to mean and are limited
to the current actual knowledge only of Ken Stuart, at the times indicated only,
and not any implied, imputed or constructive knowledge of such individual(s) or
of Seller or any Seller Related Parties (as defined in Section 3.7 below), and
without any independent investigation or inquiry having been made or any implied
duty to investigate, make any inquiries or review the Due Diligence
Materials.  Furthermore, it is understood and agreed that such individual(s)
shall have no personal liability in any manner whatsoever hereunder or otherwise
related to the transactions contemplated hereby.

Section 3.5Representations and Warranties of Buyer.

Buyer represents and warrants to Seller as follows:

(a)This Agreement and all documents executed by Buyer which are to be delivered
to Seller at Closing do not and at the time of Closing will not violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject.  

(b)Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Buyer’s assets,
(iv) suffered the attachment or other judicial seizure of all, or

8

--------------------------------------------------------------------------------

 

substantially all, of Buyer’s assets, (v) admitted in writing its inability to
pay its debts as they come due, or (vi) made an offer of settlement, extension
or composition to its creditors generally.

(c)Buyer has been duly organized, is validly existing and is in good standing in
the state in which it was formed, and, if required to do so, is qualified to do
business in the state in which the Real Property is located.  This Agreement has
been, and all documents executed by Buyer which are to be delivered to Seller at
Closing will be, duly authorized, executed and delivered by Buyer.

(d)Buyer is purchasing the Property as investment rental property, and not for
Buyer’s own operations or use.

(e)Other than Seller’s Broker (as defined in Section 6.1 below) Buyer has had no
contact with any broker or finder with respect to the Property.

(f)Buyer is in compliance with, and all beneficial owners of Buyer are in
compliance with, the OFAC laws.

Each of the representations and warranties of Buyer contained in this Section
shall be deemed remade by Buyer as of the Closing and shall survive the
Closing.  

Section 3.6Buyer’s Independent Investigation.

(a)Buyer acknowledges and agrees that it has been given a full opportunity to
inspect and investigate prior to the date hereof each and every aspect of the
Property, either independently or through agents of Buyer’s choosing, including,
without limitation:  

(1)All matters relating to title and survey, together with all governmental and
other legal requirements such as taxes, assessments, zoning, use permit
requirements and building codes.  

(2)The physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and within each tenant space therein, the
structure, seismic aspects of the Property, the foundation, roof, paving,
parking facilities, utilities, and all other physical and functional aspects of
the Property.  Such examination of the physical condition of the Property shall
include an examination for the presence or absence of Hazardous Materials, as
defined below, which shall be performed or arranged by Buyer (subject to the
provisions of Section 9.3 hereof) at Buyer’s sole expense.  For purposes of this
Agreement, “Hazardous Materials” shall mean inflammable explosives, radioactive
materials, asbestos, asbestos–containing materials, polychlorinated biphenyls,
lead, lead-based paint, radon, under and/or above ground tanks, hazardous
materials, hazardous wastes, hazardous substances, oil, or related materials,
which are listed or regulated in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 6901, et
seq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe
Drinking Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.), and the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq.), the California Hazardous Waste
Control Law (California Health and

9

--------------------------------------------------------------------------------

 

Safety Code Section 25100, et seq.), the Porter-Cologne Water Quality Control
Act (California Water Code Section 13000, et seq.), and the Safe Drinking Water
and Toxic Enforcement Act of 1986 (California Health and Safety Code Section
25249.5, et seq.) and any other applicable federal, state or local laws
(collectively, “Environmental Laws”).

(3)Any easements and/or access rights affecting the Property.  

(4)The Leases and all matters in connection therewith, including, without
limitation, the ability of the tenants to pay the rent and the economic
viability of the tenants.  

(5)The Service Contracts and any other documents or agreements of significance
affecting the Property.

(6)All other matters of material significance affecting the Property, including,
but not limited to, the Due Diligence Materials and the Disclosure Items.  

(b)Except as expressly stated herein, Seller makes no representation or warranty
as to the truth, accuracy or completeness of any materials, data or information
delivered by Seller to Buyer in connection with the transaction contemplated
hereby.  Buyer acknowledges and agrees that all materials, data and information
delivered by Seller to Buyer in connection with the transaction contemplated
hereby are provided to Buyer as a convenience only and that any reliance on or
use of such materials, data or information by Buyer shall be at the sole risk of
Buyer, except as otherwise expressly stated herein.  Without limiting the
generality of the foregoing provisions, Buyer acknowledges and agrees that (a)
any environmental or other report with respect to the Property which is
delivered by Seller to Buyer shall be for general informational purposes only,
(b) Buyer shall not have any right to rely on any such report delivered by
Seller to Buyer, but rather will rely on its own inspections and investigations
of the Property and any reports commissioned by Buyer with respect thereto, (c)
neither Seller, any affiliate of Seller nor the person or entity which prepared
any such report delivered by Seller to Buyer shall have any liability to Buyer
for any inaccuracy in or omission from any such report and (d) the failure to
deliver any report as to the environmental or other condition of the Property,
including any proposal for work at the Property which was not performed by
Seller, shall not be actionable by Buyer under this Agreement or otherwise.

(c)EXCEPT for Seller’s representations and warranties EXPRESSLY SET FORTH IN
SECTION 3.1 ABOVE, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS
SELLING AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS
AND THAT BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ANY SELLER RELATED PARTIES, OR
THEIR AGENTS OR BROKERS, OR ANY OTHER PERSON ACTING OR PURPORTING TO ACT ON
BEHALF OF SELLER AS TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT
LIMITATION:  (i) the quality, nature, adequacy and physical condition and
aspects of the Property, including, but not limited to, the structural elements,
seismic aspects of the Property, foundation, roof, appurtenances, access,
landscaping, parking facilities and the electrical, mechanical, HVAC, plumbing,
sewage, and utility systems,

10

--------------------------------------------------------------------------------

 

facilities and appliances, the square footage within the improvements on the
Real Property and within each tenant space therein, (ii) the quality, nature,
adequacy, and physical condition of soils, geology and any groundwater,
(iii) the existence, quality, nature, adequacy and physical condition of
utilities serving the Property, (iv) the development potential of the Property,
and the Property’s use, habitability, merchantability, or fitness, suitability,
value or adequacy of the Property for any particular purpose, (v) the zoning or
other legal status of the Property or any other public or private restrictions
on use of the Property, (vi) the compliance of the Property or its operation
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions and restrictions of any governmental or quasi-governmental entity or
of any other person or entity, (vii) the presence of Hazardous Materials on,
under or about the Property or the adjoining or neighboring property, (viii) the
quality of any labor and materials used in any improvements on the Real
Property, (ix) the condition of title to the Property, (x) the Leases, Service
Contracts, or other documents or agreements affecting the Property, or any
information contained in any rent roll furnished to Buyer for the Property,
(xi) the value, economics of the operation or income potential of the Property,
or (x) any other fact or condition which may affect the Property, including
without limitation, the physical condition, value, economics of operation or
income potential of the Property.  In addition, Seller shall have no legal
obligation to apprise Buyer regarding any event or other matter involving the
Property which occurs after the Effective Date or to otherwise update the Due
Diligence Items, unless and until an event or other matter occurs which would
cause Seller to be unable to remake any of its representations or warranties
contained in this Agreement.

Section 3.7Release.

(a)Without limiting the above, and subject to the representations and warranties
of Seller contained in Section 3.1 hereof, and in the Zynga Lease, Buyer on
behalf of itself and its successors and assigns waives its right to recover
from, and forever releases and discharges, Seller, Zynga (Zynga, Seller’s and
Zynga’s affiliates, the partners, trustees, beneficiaries, shareholders,
members, managers, directors, officers, employees and agents and representatives
of each of them, and their respective heirs, successors, personal
representatives and assigns are collectively referred to herein as the “Seller
Related Parties”), from any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, court costs and
attorneys’ fees and disbursements), whether direct or indirect, known or
unknown, foreseen or unforeseen, that may arise on account of or in any way be
connected with or related to the Property, this Agreement and/or the
transactions contemplated hereunder, including, without limitation (i) the
physical condition of the Property including, without limitation, all structural
and seismic elements, all mechanical, electrical, plumbing, sewage, heating,
ventilating, air conditioning and other systems, the environmental condition of
the Property and the presence of Hazardous Materials on, under or about the
Property, (ii) any law or regulation applicable to the Property, including,
without limitation, any Environmental Law and any other federal, state or local
law, (iii) the Disclosure Items, (iv) any Exception Matter or (v) any other
matter. Notwithstanding the foregoing, this Section 3.7 shall not void the
remedies available to Buyer pursuant to Section 1.2(b) with respect to a breach
of Seller’s covenants in this Agreement, including, without limitation, Sections
7.1 and 7.4.

(b)In connection with Section 3.7(a) above, Buyer expressly waives the benefits
of Section 1542 of the California Civil Code, which provides as follows:  “A
GENERAL

11

--------------------------------------------------------------------------------

 

RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING PARTY DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.”  BUYER ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE IN CONNECTION WITH
THIS AGREEMENT, AND THAT SUCH COUNSEL HAS EXPLAINED TO BUYER THE PROVISIONS OF
THIS SECTION 3.7.  BY INITIALING BELOW, BUYER CONFIRMS IT HAS AGREED TO THE
PROVISIONS OF THIS SECTION 3.7.

In this connection, Buyer hereby agrees, represents and warrants that Buyer
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses and other claims and
liabilities which are presently unknown, unanticipated and unsuspected, and
Buyer further agrees, represents and warrants that the waivers and releases
herein have been negotiated and agreed upon in light of that realization and
that Buyer nevertheless hereby intends to release, discharge and acquit Seller
and the Seller Related Parties from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses and other
claims and liabilities.

Seller has given Buyer material concessions regarding this transaction in
exchange for Buyer agreeing to the provisions of this Section 3.7.  Buyer has
initialed this Section 3.7 to further indicate its awareness and acceptance of
each and every provision hereof; provided, however that failure of Buyer to
initial this Section 3.7 below shall not invalidate this Section 3.7 nor any
other provision of this Agreement.

SELLER

 

BUYER

/s/ GG

 

/s/ CM

 

Section 3.8Energy Use Disclosures.

Buyer acknowledges and agrees that: (a) it has received all disclosures and
other documentation or information for the Property required under Section
25402.10 of the California Public Resources Code and its implementing
regulations; (b) such disclosure information is for the current occupancy and
use of the Property; (c) the energy profiles of the Properties will vary
depending on future occupancy or use of the Property; (d) the Property has not
been proposed for LEED ratings; and (e) Seller make no claims, representations
or warranties regarding the future Energy Star profile of the Property.

Section 3.9Survival.

The provisions of this Article III shall survive the Closing subject to the
limitations and qualifications contained in such provisions and in Sections 9.11
and 9.19 hereof.

12

--------------------------------------------------------------------------------

 

ARTICLE IV

TITLE

Section 4.1Conditions of Title.

(a)As of the date hereof, Buyer hereby approves all title and survey matters
disclosed in the (i) updated preliminary title report or commitment (the “Title
Report”) from the Title Company delivered to Buyer prior to the date hereof,
together with copies of all underlying documents relating to title exceptions
referred to therein and (ii) the plat or survey of the Property and any update
thereto from a duly licensed surveyor (the “Survey”) as necessary to support the
issuance of the Title Policy (as defined in Section 4.2 below). Buyer shall
provide to Seller a copy of the Survey, which shall be certified to the Title
Company, Buyer and Seller.  Buyer shall pay the entire cost of the Survey.  If
Closing does not occur, Buyer shall, if Seller so requests, assign to Seller all
contract rights Buyer has with the surveyor and in such event Seller shall
reimburse Buyer for the cost of the Survey.  

(b)In the event the Title Company amends or updates the Title Report after the
Effective Date (each, a “Title Report Update”), Buyer shall furnish Seller with
a written statement of objections, if any, to the title to the Property
(collectively, “Objections”) to any matter first raised in a Title Report Update
within three (3) business days after its receipt of such Title Report Update
(each, a “Title Update Review Period”).  Should Buyer fail to notify Seller in
writing of any Objections to any matter first disclosed in a Title Report Update
prior to the Title Update Review Period, Buyer shall be deemed to have approved
such matters which shall be considered to be “Conditions of Title” as defined in
Section 4.1(e) below.

(c)If Seller receives a timely Objection in accordance with Section 4.1(b)
(“Buyer’s Notice”), Seller shall have the right, but not the obligation, within
five (5) business days after receipt of Buyer’s Notice (“Seller’s Response
Period”), to elect to attempt to cure any such matter upon written notice to
Buyer (“Seller’s Response”), and may extend the Closing Date for up to fifteen
(15) business days to allow such cure.  If Seller does not give any Seller’s
Response, Seller shall be deemed to have elected not to attempt to cure any such
matters.  Notwithstanding the foregoing, Seller shall in any event be obligated
to cure all matters or items (i) that are monetary liens (including, without
limitation, mortgage or deed of trust liens or security interests against the
Property), in each case granted by Seller (and not tenants of the Property or
other third parties), (ii) real estate tax liens, other than liens for taxes and
assessments not yet delinquent and (iii) that have been voluntarily placed
against the Property by Seller (and not tenants of the Property or other third
parties) after the date of this Agreement and that are not otherwise permitted
pursuant to the provisions hereof.  Seller shall be entitled to apply the
Purchase Price towards the payment or satisfaction of such liens, and may cure
any Objection by causing the Title Company to insure against collection of the
same out of the Property in a manner reasonably acceptable to Buyer.  

(d)If Seller elects (or is deemed to have elected) not to attempt to cure any
Objections raised in any Buyer’s Notice timely delivered by Buyer to Seller
pursuant to Section 4.1(b), or if Seller notifies Buyer that it elects to
attempt to cure any such Objection but then does not for any reason effect such
cure on or before the Closing Date as it may be extended hereunder, then Buyer,
as its sole and exclusive remedy, shall have the option of terminating this
Agreement

13

--------------------------------------------------------------------------------

 

by delivering written notice thereof to Seller within three (3) business days
after (as applicable) (i) its receipt of Seller’s Response stating that Seller
will not attempt to cure any such Objection or (ii) the expiration of Seller’s
Response Period if Seller does not deliver a Seller’s Response or (iii) Seller’s
failure to cure by the Closing Date (as it may be extended hereunder) any
Objection which Seller has previously elected to attempt to cure pursuant to a
Seller’s Response.  In the event of such a termination, the Deposit shall be
returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3, 9.5 and 9.9.  If
no such termination notice is timely received by Seller hereunder, Buyer shall
be deemed to have waived all such Objections in which event those Objections
shall become “Conditions of Title” under Section 4.1(e).  If the Closing is not
consummated for any reason other than Seller’s default hereunder, Buyer shall be
responsible for any title or escrow cancellation charges.

(e)At the Closing, Seller shall convey title to the Property to Buyer by deed in
the form of Exhibit C attached hereto (the “Deed”) subject to no exceptions
other than:  

(1)Interests of tenants in possession under the Leases (in effect on the
Effective Date, subject to Sections 7.1 and 7.2 with respect to New Leases (as
defined in Section 7.2 below)) and the interest of Zynga as tenant in possession
under the Zynga Lease;

(2)Matters created by or with the written consent of Buyer;

(3)Non-delinquent liens for real estate taxes and assessments; and

(4)Any exceptions disclosed by the Title Report and any Title Report Update
which is approved or deemed approved by Buyer in accordance with this Article IV
above, and any other exceptions to title disclosed by the public records or
which would be disclosed by an inspection and/or survey of the Property.

All of the foregoing exceptions shall be referred to collectively as the
“Conditions of Title.”  By acceptance of the Deed and the Closing of the
purchase and sale of the Property, (x) Buyer agrees it is assuming for the
benefit of Seller all of the obligations of Seller with respect to the
Conditions of Title from and after the Closing, and (y) Buyer agrees that Seller
shall have conclusively satisfied its obligations with respect to title to the
Property.  The provisions of this Section shall survive the Closing.

(f)Notwithstanding anything to the contrary contained herein, Buyer hereby
acknowledges that Seller is in the process of [***].  Seller shall deliver to
Buyer any revised draft [***] prior to its execution and Buyer shall have three
(3) business days to review and reasonably approve such revised draft [***] and
provide any comments in Buyer’s reasonable discretion. Seller shall use
commercially reasonable efforts to incorporate Buyer’s reasonable comments into
any draft [***] and Seller shall keep Buyer apprised of the status of the [***].
Seller shall not execute and/or record the [***] against the Property without
Buyer’s prior written approval.

Section 4.2Evidence of Title.

Delivery of title in accordance with the foregoing shall be evidenced by the
willingness of the Title Company to issue, at Closing, its Owner’s ALTA Policy
of Title Insurance in the amount of the Purchase Price showing title to the Real
Property vested in Buyer, subject only to the

14

--------------------------------------------------------------------------------

 

Conditions of Title (the “Title Policy”). The issuance of the Title Policy at
Closing is a condition in favor of Buyer. Buyer shall have the right to have the
Title Policy written by co-insurers and to have re-insurance title policies
issued, but such matters shall not be conditions to Closing. If this condition
is not satisfied, then Buyer shall have the right to terminate this Agreement in
which case the Deposit shall be returned to Buyer, and neither party shall have
any further rights or obligations hereunder except as provided in Sections 6.1,
9.3, 9.5 and 9.9. The Title Policy may contain such endorsements as reasonably
required by Buyer provided that the issuance of such endorsements shall not be a
condition to Buyer’s obligations hereunder.  Buyer shall pay the costs for all
such endorsements.  Other than providing the Owner’s Declaration (defined
below), Seller shall have no obligation to provide any indemnity or agreement to
the Title Company or Buyer to support the issuance of the Title Policy.

ARTICLE V

RISK OF LOSS AND INSURANCE PROCEEDS

Section 5.1Minor Loss.

Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) (i) the cost to
repair any such damage or destruction does not exceed an amount equal to three
percent (3%) of the Purchase Price in the estimate of an architect or contractor
selected by Seller and reasonably acceptable to Buyer or in the case of a
condemnation, the diminution in the value of the remaining Property as a result
of a partial condemnation is not material (as hereinafter defined) and (ii) such
damage or destruction does not result in [***], and (b) upon the Closing, there
shall be a credit against the Purchase Price due hereunder equal to the amount
of any insurance proceeds or condemnation awards collected by Seller as a result
of any such damage or destruction or condemnation, plus the amount of any
insurance deductible, less any sums expended by Seller toward the collection of
such proceeds or awards and the restoration or repair of the Property (the
nature of which restoration or repairs, but not the right of Seller to effect
such restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed).  If the
proceeds or awards have not been collected as of the Closing, then such proceeds
or awards shall be assigned to Buyer, except to the extent needed to reimburse
Seller for sums expended to collect such proceeds or awards or to repair or
restore the Property, and Seller shall retain the rights to such proceeds and
awards to such extent.

Section 5.2Major Loss.

If (i) the cost to repair the damage or destruction as specified above exceeds
an amount equal to three percent (3%) of the Purchase Price in the estimate of
an architect or contractor selected by Seller and reasonably acceptable to Buyer
or the diminution in the value of the remaining Property as a result of a
condemnation is material (as hereinafter defined) and/or (ii) [***], then Buyer
may, at its option to be exercised within five (5) business days of Seller’s
notice of the occurrence of the damage or destruction or the commencement of
condemnation proceedings, either terminate this Agreement or consummate the
purchase for the full Purchase Price as required by the terms hereof.  If Buyer
elects to terminate this Agreement by delivering

15

--------------------------------------------------------------------------------

 

written notice thereof to Seller or fails to give Seller notice within such five
(5) business day period that Buyer will proceed with the purchase, then this
Agreement shall terminate, the Deposit shall be returned to Buyer and neither
party shall have any further rights or obligations hereunder except as provided
in Sections 6.1, 9.3, 9.5 and 9.9.  If Buyer elects to proceed with the
purchase, then upon the Closing, there shall be a credit against the Purchase
Price due hereunder equal to the amount of any insurance proceeds or
condemnation awards collected by Seller as a result of any such damage or
destruction or condemnation, plus the amount of any insurance deductible, less
any sums expended by Seller toward the collection of such proceeds or awards or
to restoration or repair of the Property (the nature of which restoration or
repairs, but not the right of Seller to effect such restoration or repairs,
shall be subject to the approval of Buyer, which approval shall not be
unreasonably withheld, conditioned or delayed).  If the proceeds or awards have
not been collected as of the Closing, then such proceeds or awards shall be
assigned to Buyer, except to the extent needed to reimburse Seller for sums
expended to collect such proceeds or awards or to repair or restore the
Property, and Seller shall retain the rights to such proceeds and awards to such
extent.  A condemnation shall be deemed material if any portion of any net
rentable area of the Property is taken, or any parking is taken which would
cause the Property to be in violation of any existing laws or regulations,
including but not limited to, zoning regulations, or the existing access to the
Property is materially and adversely affected, permanently.

ARTICLE VI

BROKERS AND EXPENSES

Section 6.1Brokers.

The parties represent and warrant to each other that no broker or finder was
instrumental in arranging or bringing about this transaction except for Eastdil
Secured (“Seller’s Broker”).  At Closing, Seller shall pay the commission due,
if any, to Seller’s Broker, which shall be paid pursuant to a separate agreement
between Seller and Seller’s Broker.  If any other person brings a claim for a
commission or finder’s fee based upon any contact, dealings or communication
with Buyer or Seller, then the party through whom such person makes his claim
shall defend the other party (the “Indemnified Party”) from such claim, and
shall indemnify the Indemnified Party and hold the Indemnified Party harmless
from any and all costs, damages, claims, liabilities or expenses (including
without limitation, court costs and reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the
claim.  The provisions of this Section 6.1 shall survive the Closing or, if the
purchase and sale is not consummated, any termination of this Agreement.  

Section 6.2Expenses.

Except as expressly provided in this Agreement, each party hereto shall pay its
own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

16

--------------------------------------------------------------------------------

 

ARTICLE VII

LEASES AND OTHER AGREEMENTS

 

Section 7.1

Buyer’s Approval of New Leases and Agreements Affecting the Property.

(a)Between the Effective Date and the Closing, Seller shall continue to lease
the Property in the same manner as before the making of this Agreement, the same
as though Seller were retaining the Property provided that Seller shall not
enter into any new Lease or other agreement affecting the Property, or modify or
terminate any existing Lease or other agreement affecting the Property, which
will be binding on the Property after Closing, except as required under any
Lease and except for agreements which are terminable on no more than thirty (30)
days’ notice without payment of any penalty or fee or other cost to Seller or
Buyer, without first obtaining Buyer’s approval of the proposed action, which
approval, subject to Section 7.1(b) below, shall be granted or withheld in
Buyer’s sole and absolute discretion.  In such case, Buyer shall specify in
detail the reasons for its disapproval of any such proposed action.  If Buyer
fails to give Seller notice of its approval or disapproval of any such proposed
action requiring its approval under this Section 7.1 within three (3) business
days after Seller notifies Buyer of Seller’s desire to take such action, then
Buyer shall be deemed to have given its approval.  Buyer agrees to cooperate
with Seller in enabling Seller to complete any such proposed transaction
approved by Buyer.

(b)Notwithstanding anything to the contrary contained herein, Buyer hereby
acknowledges that Seller is in the process of [***].  Seller shall keep Buyer
apprised of the status [***].

(1)Buyer has approved the material business terms of the current [***] provided
to Buyer prior to the Effective Date.  Seller shall deliver to Buyer any revised
draft [***] prior to its execution and Buyer shall have three (3) business days
to review and reasonably approve such revised draft [***] with respect to
matters other than the [***] and provide any comments in Buyer’s reasonable
discretion.  Buyer shall have the right to make comments that relate to any
deviation from the [***].  Seller shall use commercially reasonable efforts to
incorporate Buyer’s reasonable comments into any draft [***] prior to executing
the [***].  Seller will not execute the [***] unless it has been approved by
Buyer pursuant to this Section.

(2)The [***] Amendment must include a provision that [***] (such provision is
referred to herein as the “Required Provision”).  The [***] Amendment may
include a provision that states that [***].  Buyer approves the Required
Provision [***].  Buyer shall have the right to reasonably approve the other
provisions of the [***] Amendment.  Seller shall deliver to Buyer any revised
draft [***] Amendment prior to its execution and Buyer shall have three (3)
business days to review and reasonably approve such revised draft with respect
to matters other than the Required Provision [***] and provide any comments in
Buyer’s reasonable discretion. Buyer shall have the right to make comments that
relate to any deviation from the Required Provision or the [***]. Seller shall
use commercially reasonable efforts to incorporate Buyer’s reasonable comments
into any draft [***] Amendment prior to executing the [***] Amendment.  Seller
has the right to (i) execute the [***] Amendment which contains the Required
Provision and

17

--------------------------------------------------------------------------------

 

other provisions reasonably approved by Buyer, or (ii) [***].  Seller will not
be in default hereunder if Seller and [***] do not execute the [***] Amendment
as described in clause (i) above.

Section 7.2Tenant Improvement Costs, Leasing Commissions and Concessions.

With respect to any new Lease or Lease modification entered into by Seller
between the Effective Date and the Closing Date, and with respect to any
renewal, extension or expansion of any Lease, whether through the exercise of an
option or otherwise, occurring between such date and the Closing Date
(collectively with any new Lease or Lease modification entered into by Seller
between the Effective Date and the Closing Date, “New Leases”), and subject to
Buyer’s approval rights under Section 7.1, all tenant improvement work, tenant
improvement allowances, leasing commissions, legal fees or other expenses or
grants of any free rent period or other concessions (collectively, “Leasing
Costs”) relating to the New Leases shall be borne by Buyer.  Furthermore, except
as described in this Section 7.2 with respect to the costs shown on Exhibit M-1,
Buyer shall be responsible for all Leasing Costs relating to any existing
Leases.  At Closing, Buyer shall provide a credit to Seller’s prorations for any
of the Leasing Costs described on Exhibit M, that are paid by Seller prior to
Closing, subject to Seller’s providing reasonable documentation of such payment
to Buyer and Buyer’s approval of such documentation, such approval not to be
unreasonably withheld.  Seller shall provide a credit to Buyer’s prorations at
Closing for certain Leasing Costs relating to reimbursements [***], as such
reimbursements are described on Exhibit M-1, provided that such reimbursement
shall be subject to adjustment after Closing as provided in Exhibit M-1 attached
hereto and made a part hereof.  Pursuant to the Assignment of Leases, Buyer
shall assume any then-outstanding obligations with respect to the Leasing Costs,
both with respect to the New Leases, subject to Buyer’s approval rights under
Section 7.1, and the existing Leases in effect as of the Effective Date.  The
provisions of this Section shall survive the Closing.

Section 7.3Tenant Notices.

(a)At the Closing, Seller shall furnish Buyer with a signed notice to be given
to each tenant of the Property.  The notice shall disclose that the Property has
been sold to Buyer, that, after the Closing, all rents should be paid to Buyer
and that Buyer shall be responsible for all the tenant’s security deposit.  The
form of the notice shall be otherwise reasonably acceptable to the
parties.  Buyer covenants to deliver said notices to each tenant as soon as
reasonably possible after Closing.  This provision shall expressly survive
Closing.

(b)Between the Effective Date and the Closing Date, Seller shall promptly,
within three (3) business days of receipt or delivery of same, deliver to Buyer
copies of any written notices of default (i) received by Seller from tenants
under the Leases and (ii) delivered by Seller to tenants under the Leases.

 

Section 7.4

Maintenance of Improvements and Operation of Property; Removal of Tangible
Personal Property.

Seller agrees to keep its customary property insurance covering the Property in
effect until the Closing (provided, however, that the terms of any such coverage
maintained in blanket form may be modified as Seller deems necessary).  Seller
shall maintain all Improvements substantially in their present condition
(ordinary wear and tear, casualty and condemnation excepted), and shall

18

--------------------------------------------------------------------------------

 

operate and manage the Property in a manner consistent with Seller’s practices
in effect prior to the Effective Date, provided that Seller shall in no event be
obligated to make any capital expenditures or repairs (except for emergency
repairs necessary to protect persons from physical harm or the Property from
material damage).  Seller shall not remove any Tangible Personal Property,
except as may be required for necessary repair or replacement, and replacement
shall be of approximately equal quality and quantity as the removed item of
Tangible Personal Property.

Section 7.5Service Contracts.

Seller shall have no obligation to terminate, and Buyer shall be obligated to
assume, any Service Contracts (except for any Excluded Service Contracts) which
by their terms cannot be terminated in less than thirty (30) days or without
penalty or payment of a fee or other cost to Seller. In addition, Buyer shall
assume the Service Contracts set forth on Exhibit N attached hereto and made a
part hereof. Seller shall maintain or terminate the Excluded Service Contracts
in its sole and absolute discretion.  Seller shall deliver at Closing notices of
termination of all Service Contracts that are not so assumed and Buyer shall be
responsible for any charges applicable to periods commencing with the
Closing.  Notwithstanding the foregoing, Seller shall terminate, as of the
Closing Date, all existing management and leasing agreements with respect to the
Property and provide Buyer with reasonable documentation of such termination or
notice letter.

Section 7.6Buyer’s Approval of the Construction of Certain Improvements.

Buyer approves (i) the construction [***], (b) improvements in [***], and (c)
improvements in [***], and (ii) the construction [***].  Buyer approves the
construction by Seller or Zynga of certain improvements within the Zynga Lease
Premises in connection with Zynga’s re-stacking project as more particularly
described in the Zynga Lease.

Section 7.7Zynga Lease Form.

Within thirty (30) days of the Effective Date, Buyer shall provide to Zynga
rooftop rules that are customary with respect to Comparable Buildings (as
defined in the Zynga Lease Form) (the “Rooftop Rules”), to be attached as
Exhibit B-2 of the Zynga Lease. Such Rooftop Rules shall become a part of the
Zynga Lease Form.  At Closing, Buyer shall provide to Zynga its title insurance
policy to be attached as Exhibit H of the Zynga Lease. Such title insurance
policy shall become a part of the Zynga Lease Form.  

Section 7.8SNDA.

Buyer shall use commercially reasonable efforts to cause its mortgage lender
(the “Security Holder”) to promptly negotiate a subordination, nondisturbance
and attornment agreement (the “SNDA”) in form and substance reasonably approved
by Zynga, Buyer (if Buyer is to execute the same) and the Security Holder within
thirty (30) days of the Effective Date, to be executed by Zynga, the Security
Holder and Buyer, if applicable, at Closing.  Buyer shall pay all costs and
expenses charged by the Security Holder in connection with obtaining the SNDA.

19

--------------------------------------------------------------------------------

 

ARTICLE VIII

CLOSING AND ESCROW

Section 8.1Escrow Instructions.

Upon execution of this Agreement, the parties hereto shall deposit an executed
counterpart of this Agreement with the Title Company, and this instrument shall
serve as the instructions to the Title Company as the escrow holder for
consummation of the purchase and sale contemplated hereby.  Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Title Company to comply with
the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.

Section 8.2Closing.

The Closing hereunder shall be held and delivery of all items to be made at the
Closing under the terms of this Agreement shall be made at the offices of the
Title Company or as otherwise mutually agreed on July 5, 2019, and before 11:00
a.m. local time, or such other earlier date and time as Buyer and Seller may
mutually agree upon in writing (the “Closing Date”). Except as expressly
provided herein, such date and time may not be extended without the prior
written approval of both Seller and Buyer.  

Section 8.3Deposit of Documents.

(a)At or before the Closing, Seller shall deposit into escrow the following
items:  

(1)the duly executed and acknowledged Deed in the form attached hereto as
Exhibit C conveying the Real Property to Buyer subject to the Conditions of
Title;

(2)two (2) duly executed counterparts of the Zynga Lease in the form attached
hereto as Exhibit L;

(3)two (2) duly executed counterparts of the Bill of Sale in the form attached
hereto as Exhibit D (the “Bill of Sale”);

(4)two (2) duly executed counterparts of an Assignment and Assumption of Leases,
Service Contracts, Warranties and Other Intangible Property in the form attached
hereto as Exhibit E pursuant to the terms of which Buyer shall assume all of
Seller’s obligations under the Leases, Service Contracts, and other documents
and agreements affecting the Property (the “Assignment of Leases”);

(5)an affidavit pursuant to Section 1445(b)(2) of the Code, and on which Buyer
is entitled to rely, that Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code;

20

--------------------------------------------------------------------------------

 

(6)an owner’s declaration in the form attached hereto as Exhibit O (the “Owner’s
Declaration”);

(7)fully executed, assignment of any Letters of Credit (as defined in Section
8.5(a) below), including any required bank guaranties or approvals;

(8)California 593-C Certificate; and

(9)two (2) original versions of Form 8875 (as defined in Section 9.22 below),
duly executed by Zynga.

(b)At or before Closing, Buyer shall deposit into escrow the following items:  

(1)immediately available funds necessary to close this transaction, including,
without limitation, the Purchase Price (less the Deposit and interest thereon
net of investment fees, if any) and funds sufficient to pay Buyer’s closing
costs and share of prorations hereunder;

(2)two (2) duly executed counterparts of the Zynga Lease;

(3)two (2) duly executed counterparts of the Bill of Sale; and

(4)two (2) duly executed counterparts of the Assignment of Leases.

(c)Seller and Buyer shall each execute and deposit a closing statement, such
transfer tax declarations and such other instruments as are reasonably required
by the Title Company or otherwise required to close the escrow and consummate
the acquisition of the Property in accordance with the terms hereof.  Seller and
Buyer hereby designate Title Company as the “Reporting Person” for the
transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder and agree to execute such documentation as is reasonably
necessary to effectuate such designation.

(d)Within five (5) business days after the Closing Date, Seller shall deliver or
make available at the Property to Buyer:  originals of the Leases to the extent
in Seller’s possession, or copies of any Leases not in Seller’s possession,
copies of the tenant correspondence files (for the three (3) most recent years
of Seller’s ownership of the Property only and the current year), and originals
of any other items which Seller was required to furnish Buyer copies of or make
available at the Property pursuant to Sections 2.1(b) or (e) above, to the
extent in Seller’s possession, except for Seller’s general ledger and other
internal books or records which shall be retained by Seller.  Seller shall
deliver possession of the Property to Buyer as required hereunder and shall
deliver to Buyer or make available at the Property a set of keys to the Property
on the Closing Date.  

Section 8.4Estoppel Certificates.  

(a)Seller shall use commercially reasonable efforts to obtain estoppel
certificates from each tenant of the Property substantially in the form attached
hereto as Exhibit F or, if a tenant’s lease requires a different form, in the
form required by the tenant’s lease, or as

21

--------------------------------------------------------------------------------

 

otherwise provided in this paragraph below (each, an “Estoppel
Certificate”).  Buyer shall have the right to review and reasonably approve the
forms of Estoppel Certificates before delivery to each applicable tenant,
provided that Buyer shall respond to any request for approval within three (3)
days after the receipt of the applicable estoppel.  It shall be a condition to
Buyer’s obligation to close the sale and purchase of the Property that on or
before the Closing Date, Buyer is able to obtain [***].  If this condition is
not satisfied, then Buyer shall have the right to terminate this Agreement in
which case the Deposit shall be returned to Buyer, and neither party shall have
any further rights or obligations hereunder except as provided in Sections 6.1,
9.3, 9.5 and 9.9.   All estoppel certificates shall be dated no more than
forty-five (45) days prior to the Closing Date.  An estoppel certificate, even
though not in the required estoppel form, will be deemed reasonably acceptable
to Buyer if it does not conflict in any material respect with this Agreement or
the applicable Lease and (i) contains the following information: confirming
rent, security deposit, and termination date; that no rent has been paid more
than one (1) month in advance; that the Lease is in full force and effect and
that the tenant has no knowledge of any landlord default, (ii) is on the form
required by the Lease, or (iii) is on the standard form of a tenant which
customarily issues its own form and contains the information in subclause (i)
above.  

(b)If Seller is unable to obtain and deliver the Required Estoppels as required
under Section 8.4(a), or if the certificates received contain a statement that
Seller is in default under a Lease and Buyer objects thereto by written notice
to Seller within two (2) business days after receipt by Buyer of the
objectionable estoppel, but in any event on or before the Closing Date, then
Seller will not be in default by reason thereof, and either Buyer or Seller may
elect to extend the Closing Date by up to thirty (30) days in order to satisfy
the requirement.  If Seller still cannot satisfy the requirement at the end of
such extended period, then Buyer may, by written notice given to Seller before
the Closing, elect to terminate this Agreement and receive a refund of the
Deposit or waive said condition.  If Buyer so elects to terminate this
Agreement, the Deposit shall be promptly returned to Buyer, and neither party
shall have any further rights or obligations hereunder except as provided in
Sections 6.1, 9.3, 9.5 and 9.9.  If no such notice is delivered by Buyer, Buyer
shall be deemed to have waived such condition.  

Section 8.5Prorations.

(a)Rents, including, without limitation, percentage rents, if any, and any
additional charges and expenses payable by tenants under Leases, all as and when
actually collected; real property taxes and assessments; all other income from
the Property; water, sewer and utility charges; amounts payable under any
Service Contracts or other agreements or documents; annual permits and/or
inspection fees (calculated on the basis of the period covered); and any other
expenses of the operation and maintenance of the Property (including, without
limitation, expenses prepaid by Seller and expenses already paid by Seller but
which are being amortized over time by Seller and with respect to which Seller
shall receive a credit at Closing in the amount of the prepaid or unamortized
portion thereof), shall all be prorated as of 11:59 p.m. on the day immediately
prior to Closing (i.e., Buyer is entitled to the income and responsible for the
expenses of the day of Closing), on the basis of a 365-day year.  Buyer shall
reimburse Seller for tenant improvement costs, tenant improvement allowances,
leasing commissions, legal fees and other expenses, and free rent and other
concessions, to the extent specified in Section 7.2.

22

--------------------------------------------------------------------------------

 

All rents collected after the Closing shall be applied and paid as provided in
this Section 8.5(a).  If a tenant shall specifically designate a payment as
being attributable to, or if it is readily ascertainable that a payment received
from a tenant is attributable to a specific period of time or for a specific
purpose, including, without limitation, for operating expenses or real estate
tax payments which were not paid or were underpaid by such tenant or for
reimbursement for work performed by Seller on the tenant’s premises, such
payment shall be so applied.  If there is no such designation or if not so
readily ascertainable, any payment received from a tenant after Closing shall be
deemed a payment of rent due after the Closing until the tenant is current on
rents and sums due under the applicable Lease on or after the Closing, and then
such payments shall be paid to Seller to the extent of any rent or other sums
owing to Seller for periods prior to Closing.  Buyer shall use reasonable
efforts to collect such rents and other sums owing to Seller for a period of
twelve (12) months after Closing.  Seller retains the right to collect any such
rents and other sums from tenants after Closing; provided, however, that Seller
shall have no right to cause any such tenant to be evicted or to exercise any
other landlord remedy against such tenant other than to sue for collection.

Reconciliations of taxes, insurance charges and other expenses owed by tenants
under Leases for the calendar year (or fiscal year if different from the
calendar year) in which the Closing occurs (the “CAM Charges”) shall be prepared
within one hundred twenty (120) days following the end of the year in which the
Closing Date occurs. In connection with such reconciliation, if requested by
Buyer in writing Seller shall provide to Buyer a copy of its general ledger of
operating expenses and real estate taxes and such other information as Buyer
reasonably requests (excluding any Confidential Information) in connection with
the preparation of such tenant reconciliations. For those Leases in which
tenants pay a proportionate share of taxes, insurance charges or other expenses
over a base year amount or expense stop, the proration between the parties of
the income received from tenants over such base year amount or expense stop
shall be calculated based on the total amount of such expenses for the Property
incurred by both Seller and Buyer for the entire calendar (or, if applicable,
fiscal) year, rather than on the amount of such expenses actually incurred by
each party for such year, in order to enable the parties to determine if the
base year amount or expense stop for such year is exceeded.  Such income as so
calculated shall be prorated between the parties based on the number of days
each party owned the Property during such year and otherwise in accordance with
this Section 8.5(a).  For Leases which do not have a base year amount or expense
stop, the proration between the parties of income received from tenants from
reconciliations of expenses under the Leases shall be calculated based on the
expenses actually incurred by each party for such year and each party’s period
of ownership of the Property, and otherwise in accordance with this Section
8.5(a).  

The amount of any cash security deposits held by Seller under Leases shall be
credited against the Purchase Price (and Seller shall be entitled to retain such
cash security deposits).  Seller shall receive credits at Closing for the amount
of any utility or other deposits with respect to the Property to the extent the
same are transferred to Buyer.  Buyer shall cause all utilities to be
transferred into Buyer’s name and account at the time of
Closing.  Notwithstanding the foregoing to the contrary, if Seller is holding
letters of credit as security under any of the Leases (“Letters of
Credit”):  (i) Buyer shall not be credited and Seller shall not be debited with
the amount of such Letters of Credit; and (ii) Seller, at Buyer’s expense,
unless payable by the applicable tenant under its Lease, shall either (A) if the
same are assignable, assign Seller’s interest in such Letters of Credit to Buyer
(which assignment shall be without representation or warranty by, or recourse

23

--------------------------------------------------------------------------------

 

against, Seller) and reasonably cooperate with Buyer to cause the issuing bank
to recognize and consummate such assignment, or (B) if not assignable, cause
such Letters of Credit to be reissued (at no cost to Seller) in favor of Buyer
at Closing.

The Title Company will prepare a draft proration statement setting forth the
prorations and adjustments provided for in this Section 8.5(a) and deliver the
same along with supporting documentation to Buyer and Seller for review at least
five (5) days prior to Closing.  Seller and Buyer will then deliver a joint
proration statement to the Title Company at least two (2) business days prior to
Closing.  Seller and Buyer hereby agree that if any of the aforesaid prorations
and credits cannot be calculated accurately on the Closing Date or in the case
of rents or other charges received from tenants, such amounts have not been
collected, then the same shall be calculated as soon as reasonably practicable
after the Closing Date, provided that, notwithstanding anything to the contrary
contained herein, all final prorations between the parties shall be made no
later than December 1, 2019, except for CAM Charges, which prorations shall be
made no later than May 1, 2020.  Upon request of either party, the parties shall
provide a detailed and accurate written statement signed by such party
certifying as to the payments received by such party from tenants from and after
Closing and to the manner in which such payments were applied, and shall make
their books and records available for inspection by the other party during
ordinary business hours upon reasonable advance notice.

Seller retains the right to pursue and control any tax appeals applicable to
periods prior to the tax year of the Closing, and Buyer shall cooperate with
Seller with respect to such appeals at no material cost or expense to Buyer.
Each of Seller and Buyer shall reasonably approve any tax appeal applicable to
the tax year in which the Closing occurs. Any refund of real property taxes or
special assessments relating to the period prior to Closing shall be for the
account of Seller, after the return of any amounts owed to tenants under the
Leases in effect as of the Closing Date.  To the extent Buyer receives any such
refund, Buyer shall remit such refund to Seller within five (5) business days of
receipt thereof.  Notwithstanding the foregoing, Buyer and Seller shall
reasonably and jointly pursue and control any tax appeals applicable to the
current tax year, and the parties shall prorate all costs incurred and recovered
in connection therewith based on the portion of the proceeds of any tax appeal
recovery allocable to each party’s respective period of ownership of the
Property.

(b)Buyer shall pay (i) all premiums and cost for the Title Policy, including,
without limitation, costs for endorsements to the Title Policy, (ii) fifty
percent (50%) of the escrow fees and recording fees, (iii) Buyer’s brokerage
fees, if any, and (iv) all costs of Buyer’s due diligence, including, without
limitation, Buyer’s legal fees.  Seller shall pay (a) all City and County of San
Francisco transfer taxes, and (b) fifty percent (50%) of the escrow and
recording fees.  All other title charges (including any reinsurance charges) and
sales taxes shall be paid by Buyer at Closing.  The parties will execute and
deliver any required transfer or other similar tax declarations to the
appropriate governmental entity at Closing.

(c)The provisions of this Section 8.5 shall survive the Closing.

24

--------------------------------------------------------------------------------

 

ARTICLE IX

MISCELLANEOUS

Section 9.1Notices.

Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, or (c) by a commercial overnight courier that
guarantees next day delivery and provides a receipt, or (d) by electronic mail
(provided one other method of approved delivery also occurs), with confirmation
of receipt and such notices shall be addressed as follows:

To Buyer:

BCP-CG 650 Property LLC

c/o Beacon Capital Partners, LLC

200 State Street, 5th Floor

Boston, MA  02109

Attention:  General Counsel

E-mail:  [***]

Telephone: [***]

 



with a copy to:

Reuben, Junius & Rose, LLP

One Bush Street, Suite 600

San Francisco, CA 94104

Attention:  Kevin Rose

E-mail:  krose@reubenlaw.com

Telephone: (415) 567-9000

 

To Seller:

Big Dog Holdings LLC

c/o Zynga Inc.

699 Eighth Street

San Francisco, CA  94103

Attention:  VP, Real Estate and Workplace Services

E-mail:  [***]

Telephone: [***]

 



and

 

Big Dog Holdings LLC

c/o Zynga Inc.

699 Eighth Street

San Francisco, CA  94103

Attention:  Matt Lubniewski, Senior Commercial Counsel

E-mail:  [***]

Telephone: [***]

 

and

25

--------------------------------------------------------------------------------

 

 

[***] (by electronic mail only)

 

with a copy to:

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA  94105

Attention:  Michael H. Liever

E-mail:  mliever@orrick.com

Telephone: (415) 773-5808

 

or to such other address as either party may from time to time specify in
writing to the other party.  Any notice or other communication sent as
hereinabove provided shall be deemed effectively given (i) on the date of
delivery, if delivered in person; (ii) on the date mailed if sent by certified
mail, postage prepaid, return receipt requested or by a commercial overnight
courier; or (iii) on the date of transmission, if sent by email and otherwise
sent in accordance with this provision.  Such notices shall be deemed received
(x) on the date of delivery, if delivered by hand or overnight express delivery
service; (y) on the date indicated on the return receipt if mailed; or (z) on
the date actually received, if sent by electronic mail.  If any notice mailed is
properly addressed but returned for any reason, such notice shall be deemed to
be effective notice and to be given on the date of mailing.  Any notice sent by
the attorney representing a party, shall qualify as notice under this Agreement.

Section 9.2Entire Agreement.

This Agreement, together with the Exhibits and schedules hereto, contains all
representations, warranties and covenants made by Buyer and Seller and
constitutes the entire understanding between the parties hereto with respect to
the subject matter hereof.  Any prior correspondence, memoranda or agreements
are replaced in total by this Agreement together with the Exhibits and schedules
hereto.  

Section 9.3Entry and Indemnity.

In connection with any entry by Buyer, or its agents, employees or contractors
onto the Property, Buyer shall give Seller reasonable advance notice of such
entry and shall conduct such entry and any inspections in connection therewith
(a) during normal business hours, (b) so as to minimize, to the greatest extent
possible, interference with Seller’s business and the business of Seller’s
tenants, (c) in compliance with all applicable laws, and (d) otherwise in a
manner reasonably acceptable to Seller.  Without limiting the foregoing, prior
to any entry to perform any on-site testing, including but not limited to any
air sampling, borings, drillings or other samplings, Buyer shall give Seller
written notice thereof, including the identity of the company or persons who
will perform such testing and the proposed scope and methodology of the
testing.  Seller shall approve or disapprove, in Seller’s sole and absolute
discretion, the proposed testing within three (3) business days after receipt of
such notice.  If Seller fails to respond within such three (3) business day
period, Seller shall be deemed to have disapproved the proposed testing.  If
Buyer or its agents, employees or contractors take any sample from the Property
in connection with any such approved testing, Buyer shall provide to Seller a
portion of such sample being tested to allow Seller, if it so chooses, to
perform its own testing.  Buyer shall permit Seller or its representative

26

--------------------------------------------------------------------------------

 

to be present to observe any testing or other inspection or due diligence review
performed on or at the Property.  Upon the request of Seller, if this Agreement
has been terminated, Buyer shall promptly deliver to Seller copies of any
reports relating to any testing or other inspection of the Property performed by
Buyer or its agents, representatives, employees, contractors or consultants
without representation, warranty or any right of reliance.   Notwithstanding
anything to the contrary contained herein, Buyer shall not contact any
governmental authority (except for routine due diligence inquiries) or any
tenant without first obtaining the prior written consent of Seller thereto in
Seller’s sole and absolute discretion, and Seller, at Seller’s election, shall
be entitled to have a representative participate in any telephone or other
contact made by Buyer to a governmental authority or tenant and present at any
meeting by Buyer with a governmental authority or tenant.  Buyer shall maintain,
and shall assure that its contractors maintain, public liability and property
damage insurance in amounts (but in no event less than Two Million Dollars
($2,000,000) with respect to any liability insurance) and in form and substance
adequate to insure against all liability of Buyer and its agents, employees or
contractors, arising out of any entry or inspections of the Property pursuant to
the provisions hereof, and Seller, Zynga and Seller’s property manager, Cushman
& Wakefield, shall be named as additional insureds on such insurance.  Buyer
shall provide Seller with evidence of such insurance coverage prior to any entry
on the Property.  Buyer shall indemnify and hold Seller harmless from and
against any costs, damages, liabilities, losses, expenses, liens or claims
(including, without limitation, court costs and reasonable attorneys’ fees and
disbursements) arising out of or relating to any entry on the Property by Buyer,
its agents, employees or contractors in the course of performing the
inspections, testings or inquiries provided for in this Agreement, including,
without limitation, any release of Hazardous Materials or any damage to the
Property; provided that Buyer shall not be liable to Seller solely as a result
of the discovery by Buyer of a pre-existing condition on the Property to the
extent the activities of Buyer, its agents, representatives, employees,
contractors or consultants do not exacerbate the condition.  The provisions of
this Section 9.3 shall be in addition to any access or indemnity agreement
previously executed by Buyer in connection with the Property; provided that in
the event of any inconsistency between this Section 9.3 and such other
agreement, the provisions of this Section 9.3 shall govern. The foregoing
indemnity shall survive beyond the Closing, or, if the sale is not consummated,
beyond the termination of this Agreement.  Buyer’s right of entry, as provided
in this Section 9.3, shall continue up through the date of Closing.

Section 9.4Time.

Time is of the essence in the performance of each of the parties’ respective
obligations contained herein.  If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

Section 9.5Attorneys’ Fees.

If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, whether prior to
or after Closing, or if any party defaults in payment of its post-Closing
financial obligations under this Agreement, then the defaulting party or the
party not

27

--------------------------------------------------------------------------------

 

prevailing in such dispute, as the case may be, shall pay any and all costs and
expenses incurred by the other party on account of such default and/or in
enforcing or establishing its rights hereunder, including, without limitation,
court costs and reasonable attorneys’ fees and disbursements.  

Section 9.6Assignment.

Buyer’s rights and obligations hereunder shall not be assignable without the
prior written consent of Seller, which may be given or withheld in Seller’s sole
and absolute discretion, provided that Buyer may assign this Agreement to an
entity owned and controlled by [***] and/or Beacon Capital Partners, LLC or
under common control with [***] and/or Beacon Capital Partners, LLC, with
written notice to Seller at least five (5) business days prior to Closing. Buyer
shall in no event be released from any of its obligations or liabilities
hereunder in connection with any assignment.  Without limiting and
notwithstanding the above, in no event shall Buyer have the right to assign its
rights or obligations hereunder to any party which could not make the
representation and warranty contained in subsections 3.5(e) and (g) above, and
in connection with any assignment pursuant to the terms hereof, the assignee
shall reconfirm in a written instrument acceptable to Seller and delivered to
Seller prior to the effective date of the assignment said representation and
warranty as applied to the assignee and that all other terms and conditions of
this Agreement shall apply to such assignee and are being assumed by
assignee.  Subject to the provisions of this Section, this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns.  

Section 9.7Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.  

Section 9.8Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

Section 9.9Confidentiality and Return of Documents.

Except as may be required by law, including without limitation any securities
laws, Buyer and Seller shall each maintain as confidential any and all material
obtained about the other or, in the case of Buyer, about the Property, this
Agreement or the transactions contemplated hereby, and shall not disclose such
information to any third party.  Except as may be required by law, Buyer will
not divulge any such information to other persons or entities including, without
limitation, appraisers, real estate brokers, or competitors of
Seller.  Notwithstanding the foregoing, Buyer shall have the right to disclose
information with respect to this Agreement and the Property to its officers,
directors, employees, attorneys, accountants, environmental auditors, engineers,
partners, investors, potential lenders, and permitted assignees under this
Agreement and other consultants to the extent necessary for Buyer to evaluate
its acquisition of the Property provided that all such persons are told that
such information is confidential and agree (in writing for any third party
engineers, environmental auditors or other consultants) to keep such information
confidential. Seller shall have the right to disclose information with respect
to this Agreement and

28

--------------------------------------------------------------------------------

 

the Property without Buyer’s prior consent thereto in connection with any
disclosures required by applicable securities laws. If Buyer acquires the
Property from Seller, any press release or other public disclosure regarding
this Agreement or the transactions contemplated herein, and the wording of same,
must be reasonably approved in advance by both parties.  Except as required by
applicable law, including without limitation disclosures required by applicable
securities laws and the United States Securities and Exchange Commission
filings, (i) any public announcement, press release or other public disclosure
by Seller or Buyer regarding this Agreement or the transactions contemplated
herein after Closing, and the wording of same, must be reasonably approved in
advance by the other party and (ii) such press release or public disclosure
shall not contain any specific economics of the transaction. The provisions of
this paragraph shall survive the Closing or any termination of this Agreement
for one (1) year. In the event the transaction contemplated by this Agreement
does not close as provided herein, upon the request of Seller, Buyer shall
promptly return to Seller all Due Diligence Materials and other documents and
copies obtained by Buyer in connection with the purchase of the Property
hereunder.

Section 9.10Interpretation of Agreement.

The article, section and other headings of this Agreement are for convenience of
reference only and shall not be construed to affect the meaning of any provision
contained herein.  Where the context so requires, the use of the singular shall
include the plural and vice versa and the use of the masculine shall include the
feminine and the neuter.  The term “person” shall include any individual,
partnership, joint venture, corporation, trust, unincorporated association, any
other entity and any government or any department or agency thereof, whether
acting in an individual, fiduciary or other capacity.  

Section 9.11Limited Liability.

The obligations of Seller under this Agreement and under all of the Other
Documents are intended to be binding only on the property of Seller and shall
not be personally binding upon, nor shall any resort be had to, the private
properties of any Seller Related Parties.  

Section 9.12Amendments.

This Agreement may be amended or modified only by a written instrument signed by
Buyer and Seller.

Section 9.13No Recording.

Neither this Agreement or any memorandum or short form thereof may be recorded
by Buyer.

Section 9.14Drafts Not an Offer to Enter Into a Legally Binding Contract.

The parties hereto agree that the submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the
Property.  The parties shall be legally bound with respect to the purchase and
sale of the Property pursuant to the terms of this Agreement only if and when
the parties have been able to negotiate all of the terms and provisions of this
Agreement in a manner

29

--------------------------------------------------------------------------------

 

acceptable to each of the parties in their respective sole and absolute
discretion, and both Seller and Buyer have fully executed and delivered to each
other a counterpart of this Agreement (or a copy by facsimile transmission) (the
“Effective Date”).

Section 9.15No Partnership.

The relationship of the parties hereto is solely that of Seller and Buyer with
respect to the Property and no joint venture or other partnership exists between
the parties hereto.  Neither party has any fiduciary relationship hereunder to
the other.

Section 9.16No Third Party Beneficiary.

The provisions of this Agreement are not intended to benefit any third parties,
except the Seller Related Parties.

Section 9.17Intentionally Omitted.

Section 9.18Limitation on Liability.

Notwithstanding anything to the contrary contained herein, after the Closing:
(a) the maximum aggregate liability of Seller, and the maximum aggregate amount
which may be awarded to and collected by Buyer (including, without limitation,
for any breach of any representation, warranty and/or covenant by Seller) in
connection with the Property and/or the sale thereof to Buyer including, without
limitation, under this Agreement or any documents executed pursuant hereto or in
connection herewith, including, without limitation, the Deed, the Bill of Sale,
and the Assignment of Leases (collectively, the “Other Documents”, shall under
no circumstances whatsoever exceed one percent (1%) of the Purchase Price; and
(b) no claim by Buyer alleging a breach by Seller of any representation,
warranty and/or covenant of Seller contained herein or in any of the Other
Documents may be made, and Seller shall not be liable for any judgment in any
action based upon any such claim, unless and until such claim, either alone or
together with any other claims by Buyer alleging a breach by Seller of any such
representation, warranty and/or covenant is for an aggregate amount in excess of
Five Hundred Thousand Dollars ($500,000) (the “Floor Amount”), in which event
Seller’s liability respecting any final judgment concerning such claim or claims
shall be for the entire amount thereof, subject to the limitation set forth in
clause (a) above; provided, however, that if any such final judgment is for an
amount that is less than or equal to the Floor Amount, then Seller shall have no
liability with respect thereto.  

Section 9.19Survival.

Except as expressly set forth to the contrary herein, no representations,
warranties, covenants or agreements of Seller contained herein shall survive the
Closing.

Section 9.20Survival of Article IX.

The provisions of this Article IX shall survive the Closing.

30

--------------------------------------------------------------------------------

 

Section 9.21Know Your Counterparty.

Without limiting Buyer’s representation and warranty in Section 3.5(g) above,
within ten (10) days after the Effective Date, Buyer shall furnish to Seller all
information regarding Buyer, its affiliates and the shareholders, members,
investors or partners of each of them and any permitted assignees of Buyer
hereunder (collectively, the “Buyer Related Parties”) as Seller reasonably
requests in order to enable Seller to determine that Buyer’s representation and
warranty contained in Section 3.5(g) of this Agreement is true and
correct.  Buyer represents and warrants and covenants to Seller that there will
not be any change in any such information regarding Buyer or the Buyer Related
Parties prior to or on the Closing.  

Section 9.22Taxable REIT Subsidiary Election.

Before the Closing, Buyer shall provide Seller two (2) original versions of IRS
Form 8875, Taxable REIT Subsidiary Election (“Form 8875”), that shall be
executed by an appropriate officer of [***] (the “REIT”) so that an appropriate
officer of Zynga may execute the Form 8875, which shall be deposited into escrow
at Closing pursuant to Section 8.3(a)(9) above.  The Form 8875 shall be filed by
the REIT to effectuate the joint election of Zynga and the REIT for Zynga to be
a taxable REIT subsidiary (within the meaning of Section 856(l) of the Internal
Revenue Code of 1986, as amended) of the REIT, and shall have an effective date
no later than the Closing Date.

[signature page follows]

 

31

--------------------------------------------------------------------------------

 

The parties hereto have executed this Agreement as of the date set forth in the
first paragraph of this Agreement.

Seller:

 

BIG DOG HOLDINGS LLC,
a Delaware limited liability company

 

 

By: Zynga Inc.,
a Delaware corporation,
its sole member

 

 

By:

/s/ James G. Griffin

 

 

Name:

James G. Griffin

 

 

Its:

CFO

 

 

 

 

Buyer:

 

BCP-CG 650 PROPERTY LLC,
a Delaware limited liability company

 

 

By: BCG-CG 650 Holdings, LLC,
a Delaware limited liability company
its sole member

 

 

By: BCP-CG 650 REIT LLC,
a Delaware limited liability company
its sole member

 

 

By: BCP JV Manager II LLC,
a Delaware limited liability company
its manager

 

 

 

 

 

By:

/s/ Catherine Mossman

 

 

Name:

Catherine Mossman

 

 

Title:

Managing Director

 

 

32

--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE TO

AGREEMENT OF PURCHASE AND SALE

DATED AS OF MAY 24, 2019

(TITLE COMPANY)

Title Company agrees to act as Title Company in accordance with the terms of
this Agreement and to act as the Reporting Person in accordance with Section
6045(e) of the Internal Revenue Code and the regulations promulgated thereunder.

 

TITLE COMPANY:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:

/s/ Vanessa R. Almanza

Name:

Vanessa R. Almanza

Its:

Escrow Officer

 

 

 

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

Exhibits

Exhibit A        Real Property Description

Exhibit B        List of Tenant Leases

Exhibit C        Deed

Exhibit D        Bill of Sale

Exhibit E        Assignment of Leases, Service Contracts, Warranties and Other
Intangible Property

Exhibit F        Estoppel Certificate

Exhibit G        List of Service Contracts

Exhibit H        Reserved

Exhibit I        Reserved

Exhibit J        List of Excluded Personal Property

Exhibit K        List of Excluded Service Contracts

Exhibit L        Zynga Lease

Exhibit M        Outstanding Leasing Costs

Exhibit M-1        Leasing Costs Credits in Favor of Buyer

Exhibit N        Buyer Assumed Service Contracts

Exhibit O        Owner’s Declaration

Schedules

Schedule 1        Disclosure Items

These schedules, exhibits and other attachments have been omitted pursuant to
Item 601(a)(5) of Regulation S-K.  The registrant undertakes to provide such
information to the Commission upon request.

 